Citation Nr: 0946816	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-13 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for mechanical low back pain with herniated 
nucleus pulposus, L3-L4 (low back disability).

2.  Entitlement to an initial compensable disability rating 
for hemorrhoids.

3.  Entitlement to an initial compensable disability rating 
for dyshidrotic eczema (skin disability).

4.  Entitlement to service connection for a left wrist 
disability.

5.  Entitlement to service connection for a right wrist 
disability.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for a left hip 
disability.

8.  Entitlement to service connection for heart palpitations 
with shortness of breath.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to April 
2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee, that, in pertinent part, granted service 
connection for a low back disability, eczema, and 
hemorrhoids.  The RO also denied service connection for right 
and left wrist disabilities, a left knee disability, heart 
palpations with shortness of breath, and a left hip 
disability.

In April 2005, jurisdiction of this matter was transferred to 
that of the RO in Montgomery, Alabama, as a result of a 
change in the domicile of the Veteran.

In April 2005, the Veteran filed a notice of disagreement 
with respect to the aforestated denials and the assigned 
initial disability ratings.  In addition, the Veteran 
indicated that he wished to amend his claim for service 
connection for heart palpations with shortness of breath to a 
claim for chronic anxiety, explaining that his heart 
palpations and shortness of breath were manifestations of 
anxiety attacks.  In April 2006, he perfected a substantive 
appeal.

In December 2007, the Veteran filed a statement requesting 
service connection for anxiety.  By rating action dated in 
June 2008, the RO granted service connection for panic 
disorder without agoraphobia.

In October 2009, the Veteran, accompanied by his 
representative, testified at a hearing over which the 
undersigned Acting Veteran's Law Judge presided while at the 
RO.  A transcript of these proceedings has been associated 
with the Veteran's claims file.

In his testimony before the Board, the Veteran reported that 
he would like to open a claim of entitlement to service 
connection for depression as secondary to his service-
connected disabilities.  The Board does not have jurisdiction 
of this issue as it has not been adjudicated by the RO.  
Absent a decision, a notice of disagreement and a substantive 
appeal the Board does not have jurisdiction of an issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993).  The issue is, therefore, referred to 
the RO for appropriate action.

The issues of entitlement to higher initial disability 
ratings for the Veteran's service-connected low back 
disability, hemorrhoids, and skin condition are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran is not currently shown to have diagnosed 
disabilities of the right or left wrist, left knee, or left 
hip.

2.  Service connection is in effect for panic disorder 
without agoraphobia, which is an anxiety disorder, and which 
is said to be manifested by heart palpitations and shortness 
of breath.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a right wrist, 
left wrist, left knee, and left hip disability have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  There being no justiciable case or controversy, the 
Veteran's claim of service connection for heart palpitations 
and shortness of breath is dismissed.  38 U.S.C.A. § 7105 
(West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2003, December 2005, and 
September 2008, the RO satisfied its duty to notify the 
Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.159(c) (2009).  Service treatment records have 
been associated with the claims file.  All identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claims.  
Thus, the duties to notify and assist have been met.



Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Right wrist, left wrist, left knee, and left hip

The medical evidence in this case consists of the Veteran's 
service treatment records, post-service medical records, and 
a VA examination dated in April 2004.  

The Veteran's service records indicate that the Veteran was 
seen in November 1994 for treatment for a left wrist hyper-
extension injury.  X-rays were normal.  The Veteran was also 
seen in January 1994 for wrist strain.  In addition, the 
Veteran was treated for bilateral hip pain in June and July 
2003.  X-rays again were normal.  Finally, the Veteran's 
service records show treatment for left patellofemoral pain 
syndrome in April 1987 and cruciate ligament strain with 
effusion, confirmed by x-ray in October 1987.  

Just prior to discharge from the service, in April 2004, the 
Veteran was afforded a VA examination in order to determine 
if he had wrist, left knee and left hip disabilities, among 
other disabilities, that had their onset in service.  The 
examiner indicated that the Veteran's service records had 
been reviewed in connection with the examination.  The 
Veteran reported bilateral wrist, knee, and hip pain.  He 
also reported a five year history of popping in the wrists, 
bilaterally, with an ulnar pain on the right wrist with ulnar 
deviation.  He described pain as a nine on a scale of 10, but 
without swelling or erythema, every other month that might 
last several weeks.  He denied left wrist symptoms.  He also 
reported pain with locking of the knees with driving, and 
stiffness after periods of immobility.  He denied instability 
with stair climbing.  He indicated that he was seen in 
physical therapy approximately four years earlier without 
relief.  In addition, he reported a history of constant 
grinding pain in his hips, bilaterally, for the past several 
years.  Pain was indicated approximately three times per 
month without know precipitating cause.  X-rays indicated 
normal knees, wrists, and hips.  After examination, the 
Veteran was diagnosed with various disabilities, including 
right and left shoulder disabilities and a back disability, 
among others.  The examiner, however, did not diagnose any 
wrist, left knee or left hip disability.

Subsequent to the April 2004 examination, the Veteran 
submitted various medical treatment records in connection 
with his claims.  These records, however, do not indicate 
that the Veteran has been diagnosed with a current bilateral 
wrist, left knee, or left hip disability.  

Based on the foregoing, the Board finds that the Veteran's 
claims must be denied.   He has not been found to have 
current bilateral wrist, left knee, or left hip disabilities.  
Absent a current diagnosis, a claim for service connection 
for such conditions cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the 
Board also notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has the asserted 
disabilities that are the result of his period of active 
service.  However, he is not competent on his own to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board notes that it is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound on 
these matters by the medical evidence of record.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

On these facts, the preponderance of the evidence is against 
the Veteran's claims.  Therefore, the benefit of the doubt 
doctrine is not for application in this case, and the claims 
of entitlement to service connection must be denied. 3 8 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   

Heart palpitations with shortness of breath

In October 2003, the Veteran filed a claim for service 
connection for heart palpitations with shortness of breath.  
In April 2005, he indicated that he wished to amend his claim 
for service connection for heart palpations with shortness of 
breath to a claim for chronic anxiety, explaining that his 
heart palpations and shortness of breath were manifestations 
of anxiety attacks.

In December 2007, the Veteran filed a statement requesting 
service connection for anxiety.  By rating action dated in 
June 2008, the RO granted service connection for panic 
disorder without agoraphobia, which is considered an anxiety 
disorder.  As such, the claim of entitlement to service 
connection for heart palpitations with shortness of breath is 
thus moot as the benefit sought on appeal is already in 
effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 
(1991).   

ORDER

Service connection for a left wrist disability is denied.

Service connection for a right wrist disability is denied.

Service connection for a left knee disability is denied.

Service connection for a left hip disability is denied.

The claim of entitlement to service connection for heart 
palpitations with shortness of breath is dismissed.




REMAND

Unfortunately, a remand is required in this case with regard 
to the issues of entitlement to higher initial disability 
ratings for the service-connected low back disability, 
hemorrhoids, and skin condition.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2009).

With regard to the Veteran's low back disability, in April 
2004, he described that he had low back pain which would 
radiate to his right leg.  In October 2008, he reported 
chronic low back pain without radiation.  It was noted that 
he had no incontinence or other urinary or bladder symptoms, 
erectile dysfunction, numbness, paresthesia, or leg or foot 
weakness.  Later in the same examination report, it was 
indicated that the Veteran reported radiation of sharp 
burning pain to the right lower extremity.  Neurological 
examination was said to be essentially normal.

During his October 2009 testimony before the Board, the 
Veteran asserted that he would experience numbness down his 
right leg, as well as, sexual dysfunction that could be 
related to his low back disability.  The Board notes that 
neurologic manifestations associated with a low back 
disability may result in a separate disability rating.  In 
light of the inconsistent nature of the most recent VA 
examination report with regard to neurological manifestations 
of the Veteran's low back disability, coupled with the 
Veteran's testimony regarding such manifestations, the Board 
finds that the Veteran should be scheduled for a VA 
orthopedic and neurological examination so that the precise 
nature and severity of his low back disability may be 
evaluated.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992). 

The Board also notes that the Veteran was afforded a VA 
examination in connection with his hemorrhoid disability in 
October 2008.  The last time the Veteran's service-connected 
skin disability was evaluated by VA was in April 2004.  

In the October 2008 examination, the examiner indicated that 
there were several external hemorrhoid tags, but no actual 
hemorrhoids present.  There was pain of D.R.E. in canal, but 
no internal hemorrhoids.  During the Veteran's October 2009 
testimony before the Board, however, he reported pain, 
constant bleeding and what felt to him like large hemorrhoids 
that would swell and protrude externally.  

With respect to the Veteran's skin disability, the Veteran 
testified that he has flare-ups of this condition primarily 
in the summer months.  He indicated that this condition will 
last most of the summer and cover between 15 and 20 percent 
of his body, including his hands, feet, shins, and back.

Based on the foregoing, the Board finds that the Veteran's 
hemorrhoid disability may have worsened since the October 
2008 VA examination in connection with the claim.  In 
addition, the Veteran's skin disability has not been 
evaluated since April 2004, over five years ago.  As such, 
the Board finds that these matters should be remanded in 
order to afford the Veteran a contemporaneous and thorough VA 
examination in connection with the claims.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995). 

In addition, the Board notes that the Veteran, in testimony 
before the Board,  identified outstanding medical records 
that may be relevant to his claims.  These include August 
2009 records related to rectal fissure surgery.  The Veteran 
should also be afforded an opportunity to submit any recent 
medical records or opinions pertinent to his claim that have 
not already been associated with the Veteran's claims file.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  As such, VA must obtain outstanding VA and 
private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. 
§ 3.159(c).

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC shall take appropriate 
steps to contact the Veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims file, that have treated him for 
the claimed disability since service.  
This should include medical and 
treatment records related to the 
Veteran's August 2009 rectal fissure 
surgery. 

The aid of the Veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact 
should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.

2.  The RO/AMC shall arrange for the 
Veteran to undergo VA orthopedic and 
neurological examinations for the 
purpose of ascertaining the current 
nature and severity of his service-
connected low back disability. The 
claims file must be made available to 
the examiner for review. The examiner 
is asked to address the following:

(a) Provide the range of motion of the 
lumbar spine (extension, forward 
flexion, left and right lateral flexion 
and left and right rotation), expressed 
in degrees.

(b) Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorder and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on use 
or during flare-ups.

(c) Identify any associated 
neurological manifestations associated 
with the service-connected low back 
disability.  The severity of each 
neurological sign and symptom should be 
reported.

(d) State whether the Veteran has 
intervertebral disc syndrome.  If so, 
state whether intervertebral disc 
syndrome results in incapacitating 
episodes, and if so, the duration of 
the episodes over the past 12 months 
should be reported.  This should also 
be addressed for each year beginning in 
2004 to the present.

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

(e) List all neurological impairment 
caused by the service-connected low 
back disability.  Provide an opinion as 
to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the sciatic 
nerve.  Moreover, state whether any 
other nerve is affected and if so state 
the severity of the impairment of the 
nerve affected.

The examiner is also asked to comment 
on the impact of the claimed increase 
in severity of the Veteran's 
disability, if any, on the his 
employment and activities of daily 
life.  A complete rationale for any 
opinion expressed should be provided.  
It is requested that the examiner 
discuss the prior medical evidence in 
detail and reconcile any contradictory 
evidence. 

3.  The RO/AMC should arrange for the 
Veteran to be afforded an appropriate 
VA examination in order to determine 
the nature, extent and severity of the 
Veteran's service-connected 
hemorrhoids.  It is imperative that the 
examiner review the entire claims file, 
including a copy of this Remand, and 
acknowledges such review in the 
examination report.   All appropriate 
tests and studies should be conducted, 
and all clinical findings should be 
reported in detail.  

The examiner should indicate whether 
the Veteran's disability is productive 
of internal or external haemorrhoids, 
and if so, whether the Veteran's 
haemorrhoids are (i) mild or moderate, 
(ii) large or thrombotic hemorrhoids, 
irreducible, with excessive redundant 
tissue, evidencing frequent 
recurrences, or are (iii) productive of 
persistent bleeding and with secondary 
anemia, or with fissures.

The examiner is also asked to comment 
on the impact of the claimed increase 
in severity of the Veteran's 
disability, if any, on the his 
employment and activities of daily 
life.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

4.  The RO/AMC should arrange for the 
Veteran to be afforded an appropriate 
VA examination in order to determine 
the nature, extent and severity of the 
Veteran's service-connected dyshidrotic 
eczema.  In this regard, the Board 
notes that the Veteran reported flare-
ups of his condition during the summer 
months.  The RO should therefore work 
with the Veteran to schedule time for 
the examination during the summer when 
his disability is the most pronounced.  
It is imperative that the examiner 
review the entire claims file, 
including a complete copy of this 
Remand, and acknowledges such review in 
the examination report.   All 
appropriate tests and studies should be 
conducted, and all clinical findings 
should be reported in detail.  

The examiner should indicate whether 
the Veteran's disability (i) involves 
less than 5 percent of the entire body 
or less than 5 percent of exposed areas 
affected, and; no more than topical 
therapy is required during the past 12-
month period, (ii) involves at least 5 
percent, but less than 20 percent, of 
the entire body, or at least 5 percent, 
but less than 20 percent, of exposed 
areas affected, or; intermittent 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of less than six weeks 
during the past 12-month period, (iii) 
involves 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, 
but not constantly, during the past 12-
month period, (iv) involves more than 
40 percent of the entire body or more 
than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required during 
the past 12-month period.

The examiner should also indicate whether 
the Veteran's disability is analogous to 
scars that are (i) superficial, poorly 
nourished, with repeated ulceration, 
and/or superficial, tender and painful on 
objective demonstration, (ii) are deep 
(e.g., associated with underlying tissue 
damage), (iii) cause limitation of 
motion, (iv) are superficial (e.g., not 
associated with underlying soft tissue 
damage) and unstable (e.g., where there 
is frequent loss of covering of skin over 
the scar), (v) are superficial (e.g., not 
associated with underlying soft tissue 
damage) and painful on examination, or 
(vi) cause limitation of function of the 
affected part.  The examiner should 
estimate the area or areas covered by the 
scars in square inches and square 
centimeters.

The examiner is also asked to comment on 
the impact of the claimed increase in 
severity of the Veteran's disability, if 
any, on the his employment and activities 
of daily life.  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  

5.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior 
to further claims adjudication.

6.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

The Veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2009) failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


